Citation Nr: 1707994	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-00 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966. The Veteran died in January 2010 while the claim was pending. The appellant is the Veteran's surviving spouse, and she has been substituted for the Veteran. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The case was certified by that office. In October 2014, however, the appellant testified before the undersigned at a Travel Board hearing at the Winston-Salem, North Carolina Regional Office. A transcript of the hearing is of record. 

In February 2015 the Board remanded the case for further evidentiary development. The case has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Appellant testified at an October 2014 Board hearing. Thereafter, in February 2015 the case was remanded by the Board for further evidentiary development. A medical opinion was rendered in accordance with the Board's directives, and associated with the claims file. Subsequently, in May 2016 the Appellant's representative submitted a request for a new video hearing for the purpose of providing further evidence. As such, the Board finds that remand is warranted to provide the Appellant with a new Board hearing. 38 U.S.C.A. § 7107(b) (West 2014); Cook v. Snyder, 2017 WL 405830 (January 31, 2017). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Appellant for a video conference hearing before a Veterans Law Judge. She and her representative should be given advance notice of the date, time, and location of the hearing. A copy of the hearing notice letter should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




